1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   SHANE MONROE BOWDEN,                             )   Case No.: 1:19-cv-01769-SAB (PC)
                                                      )
12                    Plaintiff,                      )   ORDER GRANTING PLAINTIFF’S
                                                      )   APPLICATION TO PROCEED IN FORMA
13          v.                                        )   PAUPERIS

14                                                    )   (ECF No. 7)
     CALIFORNIA DEPARTMENT OF
                                                      )
     CORRECTIONS, et.al.,
15                                                    )   ORDER DIRECTING PAYMENT OF INMATE
                                                      )   FILING FEE BY CALIFORNIA DEPARTMENT
16                    Defendants.                     )   OF CORRECTIONS AND REHABILITATION
                                                      )
17                                                    )
18          Plaintiff Shane Monroe Bowden is appearing pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20          Plaintiff filed the instant action on December 18, 2019. On December 23, 2019, the Court
21   directed Plaintiff to submit an application to proceed in forma pauperis or pay the $400.00 filing in
22   full within forty-five days. (ECF No. 4.)
23          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant to
24   28 U.S.C. § 1915, filed on January 21, 2020. (ECF No. 7.) A certified copy of Plaintiff’s prison trust
25   account statement that reflects the activity in Plaintiff’s trust account for the last six months was filed
26   on January 28, 2020. (ECF No. 9.)
27          Since Plaintiff has made the showing required by § 1915, the application to proceed in forma
28   pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action.
                                                          1
1    28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

2    percent (20%) of the preceding month’s income credited to Plaintiff’s trust account. The California

3    Department of Corrections and Rehabilitation is required to send to the Clerk of the Court payments

4    from Plaintiff’s trust account each time the amount in the account exceeds $10.00, until the statutory

5    filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

6             Accordingly, IT IS HEREBY ORDERED that:

7             1.      Plaintiff's application to proceed in forma pauperis, (ECF No. 7), is GRANTED;

8             2.      The Director of the California Department of Corrections and Rehabilitation or

9                     his/her designee shall collect payments from Plaintiff’s prison trust account in an

10                    amount equal to twenty percent (20%) of the preceding month’s income credited

11                    to the prisoner’s trust account and shall forward those payments to the Clerk of

12                    the Court each time the amount in the account exceeds $10.00, in accordance with

13                    28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to

14                    the Clerk of the Court. The payments shall be clearly identified by the name and

15                    number assigned to this action;

16            3.      The Clerk of the Court is directed to serve a copy of this order and a copy of Plaintiff’s

17                    in forma pauperis application, (ECF No. 7), on the Director of the California

18                    Department of Corrections and Rehabilitation, via the Court’s electronic case filing

19                    system (CM/ECF); and

20            4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

21                    Department, U.S. District Court, Eastern District of California.

22
23   IT IS SO ORDERED.

24   Dated:        January 31, 2020
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           2
